The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/24/2021 has been entered.
Status of the Application
This communication is a Non-Final Office Action on the merits in response to the “Remarks” and “Amendment to the Claims” filed on 06/24/2021.  Claims 1, 3-6, 8, 10-12 and 17-20 are currently pending in this case.
Claims 1 and 17 are currently amended.
Claims 2, 7, 9 and 13-16 remain cancelled and are not considered at this time. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8 , 10-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 17 recite the limitation "the extracted sequence" in lines 19-20, 29.  There is insufficient antecedent basis for this limitation in the claim.
As per Claims 3-6, 8, 10-12 and 18-20, the claims depend on Claims 1 and 17 and do not remedy the indefiniteness issues of Claims 1 and 17.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-6, 8, 10-12, and 17-20 are directed to the abstract idea of using a predictive model to determine the likelihood of a health event.  Claims 1, 3-6, 8, 10-12, and 18 are directed to the statutory category of a process.  Claims 17 and 19-20 are directed to the statutory category of an article of manufacture as a computer-readable storage medium.
As per Claims 1 and 17 the limitations of selecting a community dataset by grouping the plurality of voluntary participants based on menstruation regularity and age, further grouping the participants based on menstrual cycle length and menstrual duration, generating a community statistical model of the health event from the community dataset, generating a 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims only recite the additional elements – a non-transitory computer-readable storage medium with instructions executed by a processor.  The computer-readable medium is recited at a high-level of generality such that it amounts to no e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)). The claims also recite the additional elements of receiving a plurality of personal datasets and obtaining a clinical guideline associated with the health event which are insignificant extra-solution activity such as gathering data, as in as in MPEP 2106.05(g), because the steps of receiving datasets, receiving time sequence of health attributes via a personal electronic device, and obtaining a clinical guideline are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer-readable storage medium with instructions executed by a processor as well as the personal electronic device for receiving a time sequence of health attributes amount to no more than mere instructions to apply the exception using a generic computer component.  The computer-readable storage medium is recited as a generic computing system by reciting a general purpose computer programmed to perform the functions of the claims (Specification [0022-0023]) as well as a general purpose operating system to control the client device (specification [0061]), and the personal electronic device which is recited as well-known electronic fitness tracking devices such as FitBit device (Specification [0067]) which do not add meaningful limitations to the idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims also include the additional elements of acquiring a plurality of personal datasets via a computing device, receiving a time sequence of health attributes for an individual participant, and obtaining a clinical guideline associated with the health event which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and convention computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea. The claims are not patent eligible.
Dependent claims 3-6, 8, 10-12 and 18-20 add additional limitations, for example Claim 3 includes predicting a health attribute related to the health event and recommending a predetermined health action based on the attribute which, similarly to the independent claims, are certain methods of organizing human activity including following rules or instructions and managing interactions between people. Claim 4 includes selecting a personalized collection based on the estimated likelihood and providing to the participant, which is directed to methods of organizing human activity including managing personal behavior including following .  
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not integrate the exception into a practical application and do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1, 3-6, 8, 10-12, and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 10-12, “Rejection Under 35 U.S.C. 101”, filed on 06/24/2021 with respect to claims 1, 3-6, 8, 10-12, and 17-20 have been fully considered but they are not persuasive. 
Applicant argues that the present claims do not recite matter that falls within the enumerated groupings of abstract ideas.  Examiner respectfully disagrees. The claim limitations including selecting a community dataset by grouping participants based on menstruation regularity and age, further grouping participants by menstrual cycle length and duration, 
Applicant argues that the claims integrate the abstract idea into a practical application by providing personalized information intermediation to help individuals to navigate selection of personal health products and services, and to contribute to health care system efficiencies by improving individual health knowledge.  Applicant further argues that the invention provides fertility prediction encompassing a predicted date of ovulation and fertility window, which applicant alleges is an improved technological result similar to that of McRO.  Examiner respectfully disagrees.  The claims provide a recommendation in the form of the personalized interpretation of the estimated likelihood of the health event to a participant, which is not an improvement to a technology, but rather an improvement in the abstract idea itself.  As per MPEP 2106.05(f)(2), claiming the improved speed or efficiency inherent with applying the McRO, the distinction in McRO is that the method primarily existed in computer technology (i.e., computer-based animation) and the method was previously subjective depending on the human animator that created the animation.  The McRO invention provided a technological improvement allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animations and that might have slight differences depending on the human animator's formulation. In other words, the claimed rules in McRO transformed a traditionally subjective process performed by human artists into a mathematically automated process executed on computers. In the instant application, the proposed process could theoretically be calculated by a human or by a computer to achieve the exact same results.  The computer can do it more quickly, but the basic method is the same and the claimed invention, unlike McRO, is not a solution to a problem that primarily existed in an intrinsically computer-based technology (i.e., animation), and it is not an improvement to any computer technology (e.g., hardware or database access) itself. Rather, the invention merely limits the method to a particular technological environment using generic, programmed computers. Therefore, the claims are directed to an abstract idea.  
Applicant argues that the present claims include elements that amount to significantly more than the abstract idea because the claims provide specific limitations other than what is well-understood, routine and conventional in the field.  However, Applicant merely alleges that the claims have elements which are not well-understood, routine and conventional, but does not provide any support for which elements provide significantly more than the abstract idea.  
Applicant argues that the present claims include elements that amount to significantly more than the abstract idea because the claims contain a non-conventional and non-generic arrangement of known, conventional pieces.  However, Applicant does not further elaborate on what known, conventional elements are in a non-conventional and non-generic arrangement to provide significantly more.  Applicant further argues that similarly to BASCOM, the current claims contain a non-conventional and non-generic arrangement of known, conventional elements.  Examiner respectfully disagrees.  BASCOM was found to have a non-conventional and non-generic arrangement of technical elements including a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  In the current claims, there is no technical element which is in a non-conventional and non-generic arrangement of known elements.  The current claims recite steps for predicting a health event including receiving data, creating a dataset from the received data, generating a statistical model and executing that model to estimate a likelihood of a health event, and based on the result of the model determining a clinical guideline for the participant.  These steps do not show a non-conventional and non-generic arrangement of the additional elements. Examiner respectfully disagrees that there is significantly more based on elements in a non-conventional and non-generic arrangement.  The additional elements of the claims are discussed in the rejection and are identified as well-known, routine and conventional with support from previous court decisions from the MPEP.  Therefore, the claims do not include 
Applicant’s arguments, see Pages 13-15, “Rejection Under 35 U.S.C. 103”, filed on 06/24/2021 with respect to the 103 rejection of claims 1, 3-6, 8, 10-12 and 17-20 have been fully considered and they are persuasive.  The art does not teach selecting a community dataset by grouping the plurality of voluntary participants based on menstruation regularity and age; and further grouping the plurality of voluntary participants based on menstrual cycle length and menstrual duration; and generating a personal statistical model from the extracted sequence of health attributes and the community statistical model. The rejections from 06/05/2020 have been withdrawn.
Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coley et al. (US 2004/0235183 A1) teaches grouping women based on menstrual cycle type including length of cycle and duration of cycle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EVANGELINE BARR/Primary Examiner, Art Unit 3626